Citation Nr: 0033417	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease at L3-L4 and L5-S1, with radiculopathy at L5-S1, 
and degenerative joint disease, evaluated as 10 percent 
disabling prior to January 10, 1997. 

2.  Entitlement to an increased evaluation for degenerative 
disc disease at L3-L4 and L5-S1, with radiculopathy at L5-S1, 
and degenerative joint disease, evaluated as 20 percent 
disabling prior to January 11, 1999.

3.  Entitlement to an increased evaluation for degenerative 
disc disease at L3-L4 and L5-S1, with radiculopathy at L5-S1, 
and degenerative joint disease, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from February 1964 to 
February 1966.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a rating decision dated in June 2000, the RO denied the 
appellant's claim for a total disability rating due to 
individual unemployability based on the fact that his 
disability rating does not meet the schedular criteria.  An 
informal brief, dated in November 2000, states that the 
appellant is entitled to no less than a 60 percent rating, 
with possible consideration for individual unemployability.  
Given the Board's decision in the matter of entitlement to an 
increased rating, the issue of entitlement to a total 
disability rating due to individual unemployability is 
referred to the RO.


FINDINGS OF FACT

The appellant's low back disability is primarily manifested 
by persistent and chronic symptoms compatible with sciatic 
neuropathy, with back pain and radiculopathy into the legs, 
and muscle spasm.


CONCLUSION OF LAW

The criteria for a 60 percent rating for degenerative disc 
disease at L3-L4 and L5-S1, with radiculopathy at L5-S1, and 
degenerative joint disease, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part IV, Diagnostic Codes 5292, 
5293, 5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed a claim for increased rating in May 1993.  
He reported at that time that he was receiving treatment for 
his back at the VA Medical Center in New Orleans.  Outpatient 
treatment records include a medical report, dated April 20, 
1992, (the year appears to have been misstated as the 
evaluation indicates that the current episode began April 15, 
1993), which indicates that the appellant reported having 
back pain going down his legs.  The diagnosis was chronic 
back pain.  A treatment report dated in May 1993 indicates 
that he wanted different medication for his back pain as the 
current medication was ineffective.  He reported persistent 
back pain and that he was unable to work.  

A VA examination report, dated in July 1993, indicates that 
the appellant complained of severe pain in the middle lower 
back area which was present at all times.  There was 
tenderness in the lower lumbosacral spine joint to deep 
palpation.  He had tenderness when both legs were elevated 60 
degrees.  Medial and lateral legs and lateral joint had no 
feeling when pinched.  Examiner felt that there was 
exaggeration of symptomatology.  There was tenderness on 
range of motion testing, with forward flexion to 75 degrees, 
extension to 25 degrees, lateral flexion to 30 degrees on the 
right and 35 degrees on the left, and rotation at 30 degrees 
bilaterally.  

In a rating decision dated in January 1994, the RO continued 
the appellant's 10 percent evaluation.  The appellant filed a 
notice of disagreement, indicating that the RO had not 
addressed the pain going down his legs.  He also submitted a 
letter from his employer, dated in November 1994, which 
indicates that the appellant had been unable to perform any 
duties involving lifting and bending.  He had been able to 
perform only light duty work, such as counter clerk and 
rotating stock on shelves.      

VA examination report, dated in February 1995, indicates that 
examination of the back showed tenderness in the posterior-
superior iliac spines bilaterally.  The examiner reported at 
one point that straight leg raise was negative, but also 
reported that straight leg raise showed back pain, mainly on 
the left leg.  He was able to toe and heel walk without 
difficulty.  There were no pathological reflexes.  
Musculature of the back was within normal limits.  

In July 1996, the Board remanded this case for further 
development.  The Board determined that the examinations of 
record were inadequate, and that additional medical records 
referenced by the appellant were to be obtained.

A report of an EMG, dated in January 1997, indicates that 
there was an abnormal study which was suggestive of (1) 
generalized sensory motor predominantly demyelinating 
polyneuropathy without evidence of acute denervation in 
distal muscles, and (2) right lumbo-sacral radiculopathy at 
the L4-5 level.  A report of a CT Scan, dated in December 
1996, indicates that there was evidence of posterior broad 
based disc bulging at L3-L4 and L5-S1 levels, with ligamentum 
flavum hypertrophy which further narrows the spinal canal.  

A VA examination report, dated in January 1999, indicates 
that the appellant complained of daily pain, stiffness, and 
weakness.  During flare-ups, he is unable to do anything he 
likes.  It lays him up for about one to two months when it 
becomes very severe.  Range of motion was very limited.  The 
examiner stated that the appellant was able to heel and toe 
stand without difficulty, but also stated that the appellant 
had difficulty heel standing with tenderness to his lumbar 
paraspinous.  He had spasms on the left paraspinous.  He had 
a positive straight-leg raise on the left at 30 degrees.  He 
had 2+ patellar and 1+ Achilles reflexes.  Sensory was 
intact.  Strength was 5/5 except for ankle dorsiflexors.  The 
diagnosis was degenerative disc disease at L3-4 and L5-S1 
with radiculopathy at L5-S1.  

A VA examination report, dated in August 1999, notes a 
diagnosis of degenerative arthritis of the lumbar spine with 
radiculopathy.  The examiner stated that the appellant's back 
condition began in service.  Subsequently, the RO increased 
the appellant's disability rating to 20 percent effective 
from January 10, 1997, and 40 percent effective from January 
11, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The appellant's low back disability may be ascertained by 
application of the criteria set forth under DC 5292, 5293, 
and 5295.  Under DC 5292, limitation of motion of the lumbar 
spine warrants a 10 percent rating when there is slight 
limitation of motion, a 20 percent rating when there is 
moderate limitation of motion, and a 40 percent rating when 
there is severe limitation of motion.  Under DC 5293, a 10 
percent rating is established for mild intervertebral disc 
syndrome (IDS); a 20 percent rating is established for 
moderate IDS, with recurring attacks; a 40 percent rating is 
established for severe IDS, with recurring attacks, with 
intermittent relief; and a 60 percent rating is established 
for pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  Under DC 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(2000).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2000).  An increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (2000), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The Board has considered the evidence of record and finds 
that entitlement to a 60 percent rating has been established 
under DC 5293.  The appellant has repeatedly stated that he 
has had severe back pain with radiculopathy.  He has 
indicated that he has persistent back pain radiating to the 
legs at all times.  VA examination in July 1993 noted that 
medial and lateral legs and lateral joint had no feeling when 
pinched, but the examiner felt that symptoms were being 
exaggerated.  However, EMG studies conducted in January 1997 
confirmed what the appellant has reported since 1993, 
specifically, that there is radiculopathy.  The medical 
evidence of record notes that there is paresthesias, and that 
there is objective evidence of muscle spasm.  In addition, 
the appellant has indicated that when his symptoms are 
severe, he is unable to do anything at all for several weeks 
or months.  Giving consideration to the benefit of the doubt 
doctrine, and the principles set forth in DeLuca, the Board 
finds that this evidence is indicative of pronounced 
intervertebral disc syndrome in that he has degenerative disc 
disease, with persistent symptoms of back pain with 
radiculopathy into the legs, paresthesias, and muscle spasm, 
which are present at all times, and which prevent him from 
performing his activities for several weeks when the symptoms 
are at their worse.  The Board does not find staged ratings 
should be assigned as the RO has done in this case.  The 
record indicates that the appellant has, at all times that 
this appeal has been pending, reported that he has the 
symptoms reported above.  The earlier VA examinations were 
inadequate for rating purposes, and the Board remanded the 
case for additional findings.  Subsequent medical records 
have confirmed what the appellant has been reporting all 
along.  In fact, the January 1999 examiner noted that when 
the back gives out, he would be "laid up" for one to two 
months.  This is a medical opinion regarding past employment 
and manifestations.  Therefore, we are not convinced that the 
veteran became worse on the date of the January 1999 
examination.  Rather, this was the first adequate 
examination.  Accordingly, the Board concludes that the 
severity of his low back disability warrants a 60 percent 
rating for all periods during which the current claim has 
been pending.


ORDER

Entitlement to a 60 percent rating for degenerative disc 
disease at L3-L4 and L5-S1, with radiculopathy at L5-S1, and 
degenerative joint disease, is granted, subject to the 
criteria which govern the payment of monetary awards.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 

